Allowable Subject Matter

Claims 1, 2 and 4-20 are allowed in light of the amendment, the terminal disclaimer and the remarks filed on 12/05/2021.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the claimed subject matter of:
An autonomous mobile robot, comprising: a body; a display screen coupled to the body and configured to display information; a wheel control system coupled to the body and configured to move the body in a given direction; at least one of a camera, an onboard ultra-wideband (UWB) device, or a sensor coupled to the body, the onboard UWB device being configured to receive one or more signals from a mobile UWB device carried by a user; and a central processing unit in communication with the wheel control system, the display screen, and the at least one camera, onboard UWB device, or sensor, wherein the central processing unit is configured to adjust the orientation of the display screen relative to [[a]] the user based on information received from the at least one camera, onboard UWB device, or sensor, and wherein the central processing unit is configured to continuously orient the viewing direction of the display screen towards the user in response to at least information regarding a position of the user from the onboard UWB device. 
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    275
    275
    media_image1.png
    Greyscale

                            




/McDieunel Marc/
Primary Examiner, Art Unit 3664B